Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6, 7, 11, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,811,142 in view of U.S. 20190233895 by Kurzrock et. al. (hereafter Kurzrock). 
Claim 2:
Claim 1 of U.S. Patent 10811142 discloses the following limitations:
“ A computer-implemented method comprising: 
parsing a data record according to a hierarchy of a set of multi-tier data characteristics, wherein:”[U.S. Patent 10811142, col. 18 lines 29-31] 
“the hierarchy characterizes a set of regimens related to treating an oncology condition, and the data record is from a first healthcare provider institution and encodes a first regimen specific to the first healthcare provider institution;”[U.S. Patent 10811142, col. 18 lines 34-42 ] 
“determining, based on parsing the data record, whether the first regimen has been previously mapped;” [U.S. Patent 10811142, col. 18 lines 29-31, parsing a first data record; and U.S. Patent 10811142 col. 18 lines 41-42, first regimen specific to the first healthcare provider institution]
“in response to determining that the first regimen has been previously mapped,”[U.S. Patent 10811142, col. 18 lines 41-42]
Claim 1 U.S. Patent 10811142 does not explicitly disclose “determining that the first regimen corresponds to a second regimen of a prevailing data record stored at a central server; and 
providing the second regimen as a matching regiment for the first regimen.”
On the other hand, Kurzrock discloses “in response to determining that the first regimen has been previously mapped, determining that the first regimen corresponds to a second regimen of a prevailing data record stored at a central server; and providing a second regimen as a matching regiment for the first regimen” [in response to determining that the first regimen (fig. 5a, combinations) has been previously mapped (fig. 5a, suitable combinations/fig. 5a, filtering) determining that the first regimen (0067, combination for the patient) corresponds (fig. 5a) to a second regimen (fig. 5a, final results; fig. 1b, therapeautic recommendation) of a prevailing data record (fig. 5a, best combinations) stored at a central server (fig. 1c, decision support system); and providing a second regimen (fig. 5a, final results; 0067, ordered list of combination may then be returned to the user interface for display) as a matching regiment (0067, list of combinations may then be filtered) for the first regimen (0067, combination for the patient)].
U.S. 10811142 and Kurzrock provide for combination of drugs/regimens that are used in decision making for clinicians and patients, (see u.s. 10811142 col. 5 lines 1 – 51 and Kurzrock 0106 and fig. 1a).  While US 10811142 does not necessarly claim that a second regimen is matched with the first regimen, US 1081142 does provide for a prevailing record determination in claim 1  col. 18 lines 58-62.  The claims would have been an obvious variation of U.S. 10811142 in view of Kurzrock since Kurzock discloses having a matched a second regimen as a  regiment for the first regimen which corresponds to a prevailing data record since the Kurzrock provides for scoring and sorting of the combinations resulting in a final result of a drug combination to be recommended, see fig. 1a and fig. 5a.  Claim 6. 
Claim 1 of U.S. Patent 10811142 discloses the following limitations:
“A computer-implemented method comprising: 
parsing a data record according to a hierarchy of a set of multi-tier data characteristics, wherein:” [U.S. Patent 10811142, col. 18 lines 29-31]
“the hierarchy characterizes a set of regimens related to treating an oncology condition, and the data record is from a first healthcare provider institution and encodes a first regimen specific to the first healthcare provider institution;” [U.S. Patent 10811142, col. 18 lines 34-40 ]
 “obtaining a first set of compound scores for the data record based on applying a set of weights to the set of multi-tier data characteristics according to the hierarchy.”[U.S. Patent 10811142, col. 18 lines 46-53]
Claim 1 U.S. Patent 10811142 does not explicitly disclose “determining, based on parsing the data record, that the first regimen has not been previously mapped; and in response to determining that the first regimen has not been previously mapped,”
On the other hand, Kurzrock discloses “determining, based on parsing the data record, that the first regimen has not been previously mapped; and”[ determining, based on parsing the data record (0067, standardized input data), that the first regimen (0067, list of combinations)has not been previously mapped (0067, list of combinations may be filtered)]
“in response to determining that the first regimen has not been previously mapped,”[in response to determining that the first regimen (0067, list of combinations)has not been previously mapped(0067, list of combinations may be filtered)]
Both U.S. 10811142 and Kurzrock provide for combination of drugs/regimens that are used in decision making for clinicians and patients, (see u.s. 10811142 col. 5 lines 1 – 51 and Kurzrock 0106 and fig. 1a).  While US 10811142 does not necessarily claim that a first regimen has been not been previously mapped, US 1081142 does provide for a first regimen to be specific to a first healthcare provider institution in claim 1  col. 18 lines 41-42.  The claims would have been an obvious variation of U.S. 10811142 in view of Kurzrock since Kurzock discloses filtering drug combinations (i.e. mapping) and thereby depending on the filtering (e.g. a mapping) determines scores that would lead to a decision for clinicians and patients.  Claim 7:
The combination of claim 1 of U.S. 10811142 and Kurzrock disclose  in Kurzock “ The computer-implemented method of claim 6, further comprising: identifying a prevailing data record from a database of data records stored at a central server.”[ identifying a prevailing data record (fig. 5a, final result) from a database of data records (fig. 5a, best combinations)stored at a central server ((fig. 1c, decision support system))]Claim 11:
Claim 11 of U.S. Patent 10811142 discloses the following limitations:
“A computer system comprising one or more processors, wherein the one or more processors are configured to perform operations of: 
parsing a data record according to a hierarchy of a set of multi-tier data characteristics, wherein:” [U.S. Patent 10811142, col. 20 lines 18-21]  
“the hierarchy characterizes a set of regimens related to treating an oncology condition, and the data record is from a first healthcare provider institution and encodes a first regimen specific to the first healthcare provider institution;”[U.S. Patent 10811142, col. 20 lines 24-32] 
“determining, based on parsing the data record, whether the first regimen has been previously mapped;” [col. 20 lines 20 and col. 20 lines 31-32]
“in response to determining that the first regimen has been previously mapped,” [col. 20 lines 31-32]
	Claim 11 of U.S. Patent 10811142 does not explicitly disclose
“determining that the first regimen corresponds to a second regimen of a prevailing data record stored at a central server; and 
providing the second regimen as a matching regimen for the first regimen.”
On the other hand, Kurzrock discloses “in response to determining that the first regimen has been previously mapped, determining that the first regimen corresponds to a second regimen of a prevailing data record stored at a central server; and providing a second regimen as a matching regiment for the first regimen” [in response to determining that the first regimen (fig. 5a, combinations) has been previously mapped (fig. 5a, suitable combinations/fig. 5a, filtering) determining that the first regimen (0067, combination for the patient) corresponds (fig. 5a) to a second regimen (fig. 5a, final results; fig. 1b, therapeautic recommendation) of a prevailing data record (fig. 5a, best combinations) stored at a central server (fig. 1c, decision support system); and providing a second regimen (fig. 5a, final results; 0067, ordered list of combination may then be returned to the user interface for display) as a matching regiment (0067, list of combinations may then be filtered) for the first regimen (0067, combination for the patient)].
U.S. 10811142 and Kurzrock provide for combination of drugs/regimens that are used in decision making for clinicians and patients, (see u.s. 10811142 col. 5 lines 1 – 51 and Kurzrock 0106 and fig. 1a).  While US 10811142 does not necessarly claim that a second regimen is matched with the first regimen, US 1081142 does provide for a prevailing record determination in claim 1  col. 18 lines 58-62.  The claims would have been an obvious variation of U.S. 10811142 in view of Kurzrock since Kurzock discloses having a matched a second regimen as a  regiment for the first regimen which corresponds to a prevailing data record since the Kurzrock provides for scoring and sorting of the combinations resulting in a final result of a drug combination to be recommended, see fig. 1a and fig. 5a.  Claim 15:
Claim 11 of U.S. Patent 10811142 discloses the following limitations:
“A computer system comprising one or more processors, wherein the one or more processors are configured to perform operations of: 
parsing a data record according to a hierarchy of a set of multi-tier data characteristics, wherein:” [U.S. Patent 10811142, col. 20 lines 18-21]  
“the hierarchy characterizes a set of regimens related to treating an oncology condition, and the data record is from a first healthcare provider institution and encodes a first regimen specific to the first healthcare provider institution;” [U.S. Patent 10811142, col. 20 lines 24-32]
“obtaining a first set of compound scores for the data record based on applying a set of weights to the set of multi-tier data characteristics according to the hierarchy.”[ col. 20 lines 36-42]
Claim 11 of U.S. Patent 10811142 does not explicitly disclose 
“determining, based on parsing the data record, that the first regimen has not been previously mapped; and 
“in response to determining that the first regimen has not been previously mapped,”
On the other hand, Kurzrock discloses “determining, based on parsing the data record, that the first regimen has not been previously mapped; and”[ determining, based on parsing the data record (0067, standardized input data), that the first regimen (0067, list of combinations)has not been previously mapped (0067, list of combinations may be filtered)]
“in response to determining that the first regimen has not been previously mapped,”[in response to determining that the first regimen (0067, list of combinations)has not been previously mapped(0067, list of combinations may be filtered)]
Both U.S. 10811142 and Kurzrock provide for combination of drugs/regimens that are used in decision making for clinicians and patients, (see u.s. 10811142 col. 5 lines 1 – 51 and Kurzrock 0106 and fig. 1a).  While US 10811142 does not necessarily claim that a first regimen has been not been previously mapped, US 1081142 does provide for a first regimen to be specific to a first healthcare provider institution in claim 1  col. 18 lines 41-42.  The claims would have been an obvious variation of U.S. 10811142 in view of Kurzrock since Kurzock discloses filtering drug combinations (i.e. mapping) and thereby depending on the filtering (e.g. a mapping) determines scores that would lead to a decision for clinicians and patients.  Claim 16:
The combination of claim 11 of U.S. 10811142 and Kurzrock disclose  in Kurzock “ The computer system of claim 15, wherein the operations further comprise: identifying a prevailing data record from a database of data records stored at a central server.” [identifying a prevailing data record (fig. 5a, final result) from a database of data records (fig. 5a, best combinations)stored at a central server ((fig. 1c, decision support system))]

Allowable Subject Matter
Claims  3-5, 8-10, 12-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art has already been listed within the ids.  
U.S. 20190233895 by Kurzrock et. al. which discloses submission of patient information, processing the patient information in order to determine combination of drugs (regimen), filtering the combination of drugs based on contraindications, redundant targeting, and toxicity (see 0067).  After filitering for suitable combination of drugs, scoring and sorting the suitable combination of drugs to obtain a final result for therapeutic recommendation.  Kurzrock does not explicitly disclose “the hierarchy characterizes a set of regimens related to treating an oncology condition, and the data record…encodes a first regimen specific to the first healthcare provider institution” in combination with the other claimed limitations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167